PER CURIAM.
Appellant appeals his convictions and sentences for burglary of an occupied dwelling while masked and resisting an officer without violence, raising three issues. Appellant argues that (1) the trial court erred in admitting a flashlight into evidence that was found on appellant when he was arrested; (2) ineffective assistance of counsel appears on the face of the record due to defense counsel’s failure to persist in a motion for mistrial after the prosecutor found a glove in the hat worn by appellant; and (3) the trial court failed to conduct an inquiry under Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), after appellant indicated he did not wish for his counsel to proceed with the mistrial motion. We find each of these issues to be without merit, and therefore, we affirm. As to appellant’s second issue, we find only that ineffective assistance of counsel is not apparent on the face of the record. See Ellerbee v. State, 87 So.3d 730, 739 (Fla.2012) (“An ineffective assistance of counsel claim may be brought on direct appeal only in the ‘rare’ instance where (1) the ineffectiveness is apparent on the face of the record, and (2) it would be ‘a waste of judicial resources to require the trial court to address the issue.’ ”) (citation omitted).

Affirmed.

MAY, GERBER and LEVINE, JJ., concur.